
	

113 HR 5762 IH: Veterans Equal Access Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5762
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Blumenauer (for himself, Mr. Rohrabacher, Ms. Titus, Mr. Amash, Mr. Broun of Georgia, Mr. Jones, Mr. Massie, Mr. Farr, Mr. Polis, Mr. O’Rourke, Mr. Stockman, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize Department of Veterans Affairs health care providers to provide recommendations and
			 opinions to veterans regarding participation in State marijuana programs.
	
	
		1.Short titleThis Act may be cited as the Veterans Equal Access Act of 2014.2.Provision by Department of Veterans Affairs health care providers of recommendations and opinions
			 regarding veteran participation in State marijuana programsNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall authorize
			 physicians and other health care providers employed by the Department of
			 Veterans Affairs to—
			(1)provide recommendations and opinions to veterans who are residents of States with State marijuana
			 programs regarding the participation of veterans in such State marijuana
			 programs; and
			(2)complete forms reflecting such recommendations and opinions.
			
